Name: Commission Regulation (EEC) No 2091/87 of 15 July 1987 fixing the amount of the aid for peas, field beans and sweet lupins used in animal feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 7. 87 Official Journal of the European Communities No L 195/31 COMMISSION REGULATION (EEC) No 2091/87 of 15 July 1987 fixing the amount of the aid for peas , field beans and sweet lupins used in animal feed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as last amended by Regulation (EEC) No 3127/86 (2), and in particular Article 3 (6) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 729/87 (4), and in particular Article 24(1 ) thereof, Whereas the amount of the aid referred to in Article 3 of Regulation (EEC) No 1431 /82 was fixed by Commission Regulation (EEC) No 2006/87 (*), HAS ADOPTED THIS REGULATION : Article 1 The amount of the aid referred to in Article 3 (1 ) of Regu ­ lation (EEC) No 1431 /82 is fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 16 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 162, 12. 6 . 1982, p. 28 . 0 OJ No L 292, 16. 10 . 1986, p. 1 . (3) OJ No L 342, 19 . 12 . 1985, p. 1 . 4 OJ No L 71 , 14 . 3 . 1987, p. 16 . 0 OJ No L 188 , 8 . 7 . 1987, p. 49 . No L 195/32 Official Journal of the European Communities 16. 7. 87 ANNEX to the Commission Regulation of 15 July 1987 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed Amounts of the aid applicable from 16 July 1987 (ECU/100 kg) Current month 1st month 2nd month 3rd month 5th month 4th month 6th month 1 . Peas and field beans : (a) used in Spain (b) used in Portugal (c) used in another Member State 2. Sweet lupins : (a) harvested and used in Spain (b) harvested in another Member State and :  used in Portugal  used in the Community as constituted at 31 December 1985 13,067 12,770 13,170 14,825 16,001 16,534 13,067 12,770 13,170 14,825 16,001 16,534 13,247 12,950 13,350 14,825 16,001 16,534 13,445 13,149 13,547 14,848 16,026 16,557 13,625 13,329 13,727 14,848 16,026 16,557 13,805 13,509 13,907 14,848 16,026 16,557 13,792 13,488 13,897 14,592 15,758 16,304